Title: From James Madison to Albert Gallatin (Abstract), 8 March 1805
From: Madison, James
To: Gallatin, Albert


8 March 1805, Department of State. “I have the honor to request that you will be pleased to issue a warrant for one thousand five hundred dollars on the appropriation for prize causes, in favor of James Eakin, the holder of the enclosed bill of exchange, drawn upon me on the 12th. Septr. last by Joseph Iznardi, Consul of the United States at Cadiz, for the same sum: Mr. Iznardi to be charged with the same.”
